 EAST ST. LOUIS PHARMACY493M.S.C. of East St. Louis,Inc., a Wholly-Owned Sub-sidiary of Revco,D.S. Inc., d/b/a East St. LouisPharmacyandRetailClerks Union,LocalNo. 676,affiliated with Retail Clerks International Associa-tion,AFL-CIO,Petitioner.Case 14-RC-8105October 18, 1976DECISION ON REVIEW AND ORDERBY MEMBERSFANNING, PENELLO, AND WALTHEROn April 8, 1976, the Regional Director for Region14 issued a Decision and Direction of Election in theabove-entitled proceeding in which he found,interalia,that it would effectuate the purposes of the Actto assert jurisdiction over the Employer herein, con-trary to the Employer's assertion that Employer'sbusiness is a retail store which does not meet theBoard's standard for jurisdiction.Thereafter, in accordance with Section 102.67 oftheBoard'sRules and Regulations,Series 8, asamended, the Employer filed, a timely request for re-view of the Regional Director's Decision on thegrounds that the Regional Director made factual er-rors and departed from officially reported precedent.By telegraphic order dated May 4, 1976, the re-quest for review was granted and the election stayedpending decision on review.Pursuant, to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review andmakes the following findings:The Petitioner seeks to represent a unit of all em-ployees employed by'the Employer, M.S.C. of EastSt.Louis, Inc., d/b/a East St. Louis Pharmacy, inEast St. Louis, Illinois. M.S.C. of East St. Louis is awholly-owned subsidiary of Revco, D.S. Inc., whichisaMichigan corporation with headquarters inTwinsburg, Ohio.M.S.C. of East St. Louis, Inc., d/b/a East St. LouisPharmacy, operates an ethical pharmacy situated inEast St. Louis, Illinois, in a building occupied pri-marily by doctors' offices. The pharmacylicense isissued by the State to M.S.C., which can fill prescrip-tions only if they are written by doctors practicingwithin and licensed by the State of Illinois. The storeisnot operated as a drugstore in what has becomethe "traditional" sense, as it has no aisles throwwhich customers can browse. Revenues are derivedfrom the sale of prescription drugs and the sale of afew over-the-counter items such as bandaids, etc.Prescription sales constitute approximately 97 per-cent of the Employer's revenues. The Regional Di-rector found that, even though the Employer's pre-scriptionsales arefor the benefit of the individualrecipients, those sales constitute nonretailsales sincethey are in large part paid for by the State of Illinois.He further found that, although the State of Illinoisis itself exempt. from the Board's, jurisdiction, theEmployer's receipt of payment from the State of Illi-nois for drugs purchased by welfare recipients consti-tutes indirect outflow for the Employer, as the Stateof Illinois has operations of the magnitude necessaryfor' the assertion of jurisdiction over comparablenonexempt entities, citingSiemons Mailing Service,122, NLRB 81 (1958);Carroll-Naslund Disposals, Inc.,152 NLRB 861 (1965); andBob's Ambulance Service,178,NLRB 1 (1969). He concluded that the recordestablishes that the Employer's business is primarilynonretail in nature. The Employer contends that theRegional Director erred in this conclusion, and thatthe Employer is in fact engaged in a retail store oper-ation.We agree.Thus, we find, contrary to the Regional Director,that the Employer's sale of prescriptions and otheritems to individual consumers for their own benefitconstitutes a retail sales operation. The fact that alargepercentage of the consumers utilizing theEmployer's store are welfare recipients whose pre-scription bills may ultimately be paid by a third partydoes not change the essential nature of this retail en-terprise.'A consumers' cost with respect to, prescrip,tion and drug items is frequently paid for either inwhole or in part by third party agents; thus, BlueCross-Blue Shield, or various insurance carriers, or inthis case the State itself, may assume payment onbehalf of the consumer, for items which the consumerhas' purchased. This fact changes neither the natureof the retail sales operation itself, nor the, fact thatthe purchases were made by the consumers them-selves for their personal or family use. Thus, we viewthe cases cited by the Regional Director for findingnonretail standards applicable herein, as inapposite inthese circumstances.2iAlameda Glass & Mirror Company;218 NLRB 557 (1975).2 InCarroll-Naslund Disposal,the Board asserted jurisdiction over a re-spondent in the business of collecting and disposing of garbage and refuseFor the purpose of jurisdiction, the Board treated the services rendered tothe city of Lewiston as indirect outflowwhile it may be that individualsliving within the city were the ultimate beneficiaries of Respondent's collect-ing of garbage, the Respondent did not sell its services directly to the indi-viduals; rather, its billings were pursuant to a contract with the city ofLewiston. InBob's Ambulance Service,although there was no formal con-tract, the Employer billed Kaiser Hospitals directly for its ambulance serv-ices,and billed the patients only in the approximately 1 percent of the caseswhere Kaiser rejected the bill. In that case,individuals did not themselvesseek out the employer for ambulance services, rather, Kaiser called theemployer approximately 90 to 100 times a week for. such services., In theContinued226 NLRB No. 67 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe M,S.C., d/b/a East St. Louis Pharmacy, be-gan operations in July 1975; it had, as of the time ofthe hearing in March 1976, made sales of approxi-mately $105,000. Projected sales for the calendaryear 1976 are approximately $200,000 as found bythe Regional Director. Thus, we conclude that theoperation of this retail drug store or pharmacy doesnot by itself satisfy the Board's jurisdictional stan-dards for retail enterprises.3The Regional Director did not address the ques-tion of whether M.S.C. of East St. Louis and RevcoD.S. Inc. constitute a single Employer, whose opera-tion of numerous retail outlets meets the Board's ju-risdictional standards.However, this question, wasaddressed by the parties in the hearing herein, andwas treated in their briefs both to the Regional Di-rector and to the Board, and we find the evidencesufficient to decide this issue.M.S.C. is a wholly-owned subsidiary of Revco D.S.Inc.The parties stipulated that Revco D.S. Inc. isengaged in the sale of drugs, in interstate commerce,and has sales in excess of $500,000 annually. Revcooperates a chain of some 780 drug stores nationwide,and also operates other subsidiary businesses; e.g.,optical centers, a travel agency, and a medical'e,quip-ment company.Mr. Max Bunin, the principal witness at the hear-ing herein, is an employee of Revco who is directorof nondrug subsidiaries. He is a vice president andchief operating officer of M.S.C., as well as an officerof other Revco subsidiaries and partnerships.Although the Employer contends that Revco doesnot have anything to do with M.S.C.'s labor policiesor operations, the record evidence is to the contrary.Thus, the officers of M.S.C: are"employees of Revco,and are officers of other Revco subsidiary corpora-tions as well. Mr. Moore, store manager of M.S.C.,- isalso an employee of Revco. He is not an officer ofM.S.C. and is not shown to, have any financial inter-est in it.Mr. Bunin hired Mr. Moore as store manager.While the authority and responsibility for day-to-dayoperations, including hiring and firing of employees,has been delegated to Mr. Moore, he sends weeklyreports for 'Mr. Bunin to monitor. Mr. Bunin's meth-od of reviewing Moore's activities is to examine thebillsand sign all checks. Mr. Bunin is in overallcharge. He conceded in testimony that, if he consid-eredMoore's performance detrimental to Revco'sinstant case,however,M S.C has no contract with the State of Illinois orany other commercial organization to provide care or sell prescriptions Allsales are made directly to individual consumers and are rung on cash regis-ters by store clerks The difference between the Employer and retail drugstores generally is that here a large percentage of the customers are eligibleto have their prescriptions paid for by'a third party.3Carolina Supplies and Cement Co,122 NLRB 88 (1958)best interests, he would not hesitate to exercise hisauthority to 'discharge him; and thathe, Bunin, runsthe operation except for what he delegates to-Moore.While Moore possesses and exercises authority tohire,discharge, promote, and discipline employees,he nevertheless consulted Bunin to obtain his ap-proval of a vacation plan for M.S.C. employees. Thehealth plan for M.S.C. employees was incorporatedinto the Revco plan, holidays for M.S.C. employeesare similar to those of other subsidiaries under Mr.Bunin's control, and the rate of pay for clerks is al-most identical. Bunin further testified that, althoughthe seniority of an M.S.C. employee would not "tech-nically" be transferable to 'Revco if the employeewished to transfer, he "could work something out."We note. also that Revco is a substantial stockholderin the corporation owning the building whereinM.S.C. leases space. -While M.S.C.'s pharmacy is somewhat different inoperation from Revco's several hundred other drugstores,alldispense drugs by prescription.M.S.C.buys Revco private brand items at wholesale for thefew nonprescription drug items which it handles.Hence, based on common ownership and financialcontrol, interrogation of operations, overall controlover labor relations, and management control by theparent over this wholly owned subsidiary,we findthatM.S.C. and Revco constitute a single Employerfor jurisdictional purposes.4 Based upon the parties'stipulation that Revco meets the Board's standardsfor retail operations, we find it will effectuate thepurposes of the Act to"assert jurisdiction herein.ORDERAccordingly, we shall remand the case to the Re-gional Director in order that he may conduct an elec-tion pursuant to his Decision and Direction of Elec-tion,'with updated payroll period requirement andeligibility list.4 SeeRoyal Typewriter Company, a Division of Litton Business Systems,Inc, a Subsidiary of Litton Industries, Inc,209 NLRB 1006, 1011 (1974), cfMiami Industrial Trucks, Inc, and Bobcat of Dayton, Inc,221 NLRB 1335(1975), where the Board declined to find a single employer in view of lack ofevidence ofanycontrol over labor relations policies by Miami as corporateowner of 50 percent of the Bobcat stock,but asserted jurisdiction on thebasis of successorship,there being substantial continuity between the twoemployingentities, and amended the certification to reflect a separate Bob-cat unit See alsoParklaneHosieryCo,Incand Mervyn Roberts d/b/a Park-laneHosiery,203 NLRB 597, 613, 619 (1973),where common ownershipwas notfound inasmuch as the related employer was a franchisee,the re-spondent had no legal right to share in the net profit or proceeds offranchisee's business,and managerial responsibility was not shared It wasconcluded,however,that the franchisee acted asalter egoof respondent,hence the two were a single integrated enterprise5Respecting Filer, Leonard,and Jackson,we affirm the RegionalDirector's decision to include them in the unit EAST ST LOUISMEMBER WALTHER, concurring:Iagree with the majority's disposition of this case,but not with their rationale for asserting jurisdiction.The Employer is a wholly-owned subsidiary ofRevco, D.S. Inc., which operates a nationwide chainof several hundred drug stores. The majority findsthat the Employer and Revco are a single employerand assert jurisdiction on this basis, However, I be-lieve that the correct standard is whether the Em-ployer is an integral part of a larger enterprise whosetotal operations meet the Board's jurisdictional stan-PHARMACY495dards.b As the Employer is a wholly-owned subsid-iary of Revco, a multistate enterprise which meetsthe Board's jurisdictional standards, I would assertjurisdiction on this basis without the necessity of de-ciding whether the Employer and Revco are a singleemployer.6 Ben Kostel, d/b/a Kostel Shoe Company. Big Ben Shoe-Per Markets, andKostel's Big Shoe Store,124 NLRB 651 (1959),Potato Growers CooperativeCompany,115 NLRB 1281 (1956).Orkin Exterminating Company. Inc (ofKentucky),115 NLRB 622 (1956)